HILL, Circuit Judge,
dissenting:
Plaintiff brought this class action, alleging that the City of Dothan discriminated against blacks by imposing unreasonably high assessments against property owners in connection with costs on Project 31 (a street paving project affecting majority white owned property in a predominantly black neighborhood). The primary evidence relied upon by the plaintiffs was the disparity between the City’s percentage of contribution toward Project 30 (paving project in a predominantly white neighborhood) and the city’s percentage of contribution toward Project 31. The district court specifically found that (1) the City did not intend to discriminate against blacks in the implementation of Project 30 or 31 and (2) the implementation of these projects did not have a discriminatory effect. Plaintiffs do not challenge the district court’s finding that the city did not act with discriminatory intent in carrying out these two projects. Plaintiffs contend that they need not prove discriminatory intent, because the proceeding is an action to enforce an injunction which had issued in 1974 by the district court in Yelverton v. Driggers, 370 F.Supp. 612 (M.D.Ala.1974).
The Yelverton proceeding was a voting rights case in which the constitutionality of a reapportionment plan for the city of Do-than was challenged. In Yelverton, the district court issued an order which, among other things, observed and declared that the city of Dothan was under “an affirmative duty to provide to blacks their proportionate share of governmental services, employment, and rights of representation on city boards and commissions, in order to remedy the effects of past denial to blacks of access to the political process.” In this enforcement action the district court is required to interpret that order. The district court’s interpretation of its order in Yelverton is reasonable. Therefore it is the duty of this court to abide by that interpretation.
Federal district courts inherently possess broad powers in administering an equitable remedy such as an injunction:
The latitude of the equitable discretion of a federal court, or of any court sitting in equity, is indeed broad____ The equity jurisdiction of a court is said to be distinguished by the qualities of “[fjlexibility rather than rigidity ... [, and by] mercy and practicality.” Hecht v. Bowles, 321 U.S. 321, 329-30 [64 S.Ct. 587, 591-92, 88 L.Ed. 754] (1944). A flexible remedy is thus in the highest traditions of a court of equity.
Yelverton v. Driggers, 370 F.Supp. 612, 619-20 (M.D.Ala.1974); see also United States v. Georgia Power Co., 634 F.2d 929, *766932 (5th Cir. Unit B 1981) (power to modify equitable decrees is “inherent in the jurisdiction of chancery”), vacated, 456 U.S. 952, 102 S.Ct. 2026, 72 L.Ed.2d 477 (1982). As the United States Court of Appeals for the Eighth Circuit noted in Booker v. Special School District No. 1, 585 F.2d 347, 352-53 (8th Cir.1978), cert. denied, 443 U.S. 915, 99 S.Ct. 3106, 61 L.Ed.2d 878 (1979):
There is no question that in a proper case a federal district court that has issued an injunction may vacate or modify it if it is established that to continue it in force or without modification would work an inequitable result____ [T]he basic responsibility for determining whether an injunction should be dissolved or maintained in force or whether and to what extent it should be modified rests primarily on the shoulders of the district court that issued the injunction in the first place.
Indeed, a district court maintains the power to modify its injunction, even though the original order was neither objected to nor appealed. McIntyre v. Morgan, 624 F.Supp. 658, 661 (S.D.Ind.1985). This power to modify an injunction will only be disturbed on review upon a showing of abuse of discretion. 19 Federal Procedure, Lawyer’s Ed. § 47:135 (1983). No abuse of discretion occurred here.
After reviewing the files and records of the Yelverton proceeding, the district court concluded that municipal services were not within the scope of the litigation or of the original order. The court found that inequality in public improvements was never litigated in the Yelverton proceeding. Essentially, the court concluded that discrimination in assessments for public improvements was so tangential to the voting rights issues raised in Yelverton, that it would be inequitable to apply the above quoted Yelverton language to the present proceeding as an injunction. The district court acted properly in considering the intended scope of its own injunction. See Flavor Corp. v. Kemin Indus., Inc., 503 F.2d 729 (8th Cir.1974) (authority of district court to define scope of injunction). The district court was in a better position than this appellate body to determine whether the issue of discrimination in public services was litigated in Yelverton.
The district court also concluded that its previous order in Yelverton lacked the specificity required of an enforceable injunction. The district court found the portion of the Yelverton order dealing with municipal services to be “nothing more than an articulation of what the law requires.” Accordingly, the district court characterized this portion of the order to be a mere “obey the law” injunction in violation of Fed.R.Civ.P. 65(d) (“Every order granting an injunction ... shall be specific in terms ...”). An injunction which merely prohibits a defendant from violating the law cannot be sustained. Meyer v. Brown & Root Constr. Co., 661 F.2d 369, 373 (5th Cir.1981); Payne v. Travenol Laboratories, Inc., 565 F.2d 895, 898 (5th Cir.1978), cert. denied, 439 U.S. 835, 99 S.Ct. 118, 58 L.Ed.2d 131 (1978). The portion of the Yelverton order commenting upon the provision of municipal services does nothing more than require the City of Dothan to provide such services on a non-discriminatory basis. Such an order merely restates the City’s constitutional duty to provide municipal services evenhandedly without regard to race. Accordingly, I would uphold the district court’s determination that the Yelverton order is inapplicable to the present case, and the plaintiff’s burden of proof was not altered by its existence.
Even if Yelverton were applicable in this case, plaintiffs must prove, at a minimum, discriminatory effect. After weighing the evidence submitted by the parties, the district court judge found no disparate impact. That finding is due to be accepted by us.
In reviewing the factual findings of the district court, we are bound by the clearly erroneous standard. Ante at 761. The limited nature of such review is demonstrated by the Supreme Court’s holding in Anderson v. City of Bessemer, 470 U.S. 564, 573-74, 105 S.Ct. 1504, 1511-12, 84 L.Ed.2d 518 (1985):
If the district court’s account of the evidence is plausible in light of the record viewed in its entirety, the court of appeals may not reverse it even though *767convinced that had it been sitting as the trier of fact, it would have weighed the evidence differently. Where there are two permissible views of the evidence, the factfinder’s choice between them cannot be clearly erroneous.
Under this standard, the district court’s findings are not clearly erroneous.
To overcome their burden of proving discriminatory effect, plaintiffs attempted to show that the city had contributed significantly less toward Project 31 than toward other projects. Both the plaintiff class and the City of Dothan presented the testimony of expert witnesses on this issue. The expert on behalf of the city testified that the city’s percentage of contribution toward street paving projects should include work done on related project improvements (e.g., sewers and water lines). The plaintiffs’ expert testified to the contrary. After weighing the testimony and evidence, the district court judge agreed with the city’s expert. The district court therefore concluded that the City’s percentage of contribution toward Project 31 was 30.2%. The district court proceeded to find that the percentage of contribution for Project 31 was not significantly out of line with other assessments made since 1949 (excluding Project 30).1 Thus, the district court concluded that no discriminatory effect was present. This finding is not clearly erroneous.2
Alternatively, the district court found that blacks and whites had an equal opportunity to participate in Project 30 and 31 and that over 50% of the property owners assessed in Project 31 were white. The district court therefore concluded that the implementation of Projects 30 and 31 did not have a discriminatory effect on blacks. Discrimination requires that one party must be favored and another party disfavored. In the context of racial discrimination, members of one race must be favored over members of another race. The City of Dothan, by implementing Project 31, is accused of discriminating against blacks who participated in the project and accepted improvements adjacent to their property. I fail to see how the implementation of this project had a discriminatory effect; the city’s assessments on Project 31 impacted more whites than blacks. Simply put, there has been no showing that the conduct of the City of Dothan bears more heavily on one race than another.
The district court judge found no discriminatory effect adverse to blacks. The majority of this panel finds this to be clearly erroneous. I believe the district court’s decision is amply supported by the evidence. Indeed, had the district court concluded that the city’s conduct resulted in discriminatory impact, such a finding might well have been clearly erroneous.
I am also concerned that our remand is without any direction. It seems clear that the property owners adjacent to the improved streets who voted for the improvements to be accomplished will continue to enjoy the enhanced value produced by those improvements.3 However, they are, I assume, not to be required to pay the full assessment for the paving, sewer work, etc. It would be nice were we able to order that this value enhancing work be accomplished at no outlay by anyone, but even federal courts possess no such power. The work cost a considerable amount; that part not paid by the property owners must be *768paid by others. Unless the city of Dothan has embarked upon some profit generating enterprise, the others who must pay are the citizens of that municipality. The paving to be paid for by these others will benefit property owned more by white owners than black owners. Unless the district court can devise something more appropriate, it seems inevitable that black taxpayers of Dothan whose property value has not been improved by street paving4 will be taxed to pay the higher city share of paving alongside more white owned property than black owned property. This will be because the plaintiff won this civil rights suit in our court. They can ill afford many more such victories. Perhaps plaintiffs should bear in mind the words spoken by Pyrrhus after a costly battle against Rome in 280 B.C.: “Another such victory ..., and we are undone.” Plutarch, Lives: Pyrrhus, Ch. 21 § 9.

. Including those who, when offered participation in Project 31 voted to be left, out.


. The district court concluded that the city had contributed 30.2% of the costs of Project 31; the city had contributed 29.35% of the costs of all projects since 1949. The city contributed a substantially larger percentage toward Project 30 due to unanticipated cost overruns.


. The City of Dothan, pursuant to Fed.R.Civ.P. 36, admitted that its contribution to Project 30 was 48.7%. The district court, however, found the city’s contribution toward Project 30 to be 56.2%. The majority holds that the district court was clearly erroneous for failing to accept the city’s "conclusively established" fact. I disagree. First, the difference between these figures is readily explained by the record. Second, whether the district court was right or wrong, no error resulted from the failure to accept the city’s admission. The higher percentage found by the district court showed a greater disparity between Project 30 and 31 and therefore worked to the plaintiffs benefit.


. Surely, we do not suggest that the district court order the paving broken up and hauled away.